UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6480


DAVID E. SIMPSON,

                 Petitioner – Appellant,

          v.

ANGELA DUNBAR,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-hc-02096-FL)


Submitted:   July 18, 2013                 Decided:   August 6, 2013


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David E. Simpson, Appellant Pro Se. Michael Lockridge, Special
Assistant United States Attorney, Butner, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David    E.   Simpson,      a       federal   prisoner,     appeals    the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2013) petition.                We have reviewed the record

and find no reversible error.                  Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated   by   the     district       court.         Simpson       v.   Dunbar,    No.

5:12-hc-02096-FL (E.D.N.C. Mar. 19, 2013).                       We dispense with

oral   argument     because    the     facts      and    legal    contentions     are

adequately    presented   in     the    materials        before    this   court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                           2